                Case 2:20-cv-01393-WB Document 4 Filed 04/27/20 Page 1 of 5




                         IN THE UNITED STATES DISTR ICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JERMAINE “NATHANIEL” GLYNN,                           :
    Plaintiff,                                        :
                                                      :
           v.                                         :       CIVL ACTION NO. 20-CV-1393
                                                      :
ELLSWORTH CONGREGATION OF                             :
JEHOVAH’S WITNESSES et al.,                           :
    Defendants.                                       :

                                               MEMORANDUM

           Plaintiff Jermaine “Nathaniel” Glynn, proceeding pro se, seeks leave to proceed in forma

pauperis in this this civil action. For the following reasons, the Court will grant Glynn leave to

proceed in forma pauperis, dismiss his Complaint, and grant him leave to file an amended

complaint.

I.         FACTUAL ALLEGATIONS1

           Glynn’s Complaint purports to assert claims against the Ellsworth Congregation of

Jehovah’s Witnesses, all other Congregations of Jehovah’s Witnesses, and “Anyone who does

not know.” He alleges that both federal question and diversity jurisdiction exist. He cites both

the First and 14th Amendments, and 42 U.S.C. § 3604, which prohibits discrimination in the sale

or rental of housing, as the basis for his claim. However, the Complaint provides no details; it

describes no events or conduct undertaken by the named defendants that could give rise to a

claim.

           Glynn simply alleges that the facts giving rise to his claim took place on January 27,

2020 at 7:27 p.m. at the Ellsworth Congregation of Jehovah’s Witnesses in Philadelphia. His

statement of his claim is as follows:


1
    The facts set forth in this Memorandum are taken from Glynn’s Complaint.
           Case 2:20-cv-01393-WB Document 4 Filed 04/27/20 Page 2 of 5




               God thus spoke all these words:
               I am Jehovah Your God, you must never have any other gods
               besides me.
               You must be careful to do all that I have said to you, and you must
               not mention the names of other gods; they should not be heard on
               ‘your’ mouth.

       He includes as additional support for his claim that he is an Israelite Levitical priest, a

baptized Christian, and a spirit anointed Levitical priest. (Id. at 9.) Further, he states:

               This is what the Sovereign Lord Jewah says:
               As for the Levitical Priests, they will approach me to minister to
               me. They are the ones who will enter my sanctuary and they will
               approach my table to minister to me. He should not go out from
               the sanctuary, and any stranger who approaches should be put to
               death.

       Glynn requests relief as follows:

               I, Jermaine “Nathaniel” Glynn appoint United States District Court
               Judges Jacob P. Hart and Joseph F. Leeson, Jr. to order [the named
               Defendants] to:
               1. Do according to all that the Levitical Priest will instruct you.
               Do exactly as I [Jehovah] command them.
               2. If in spite of these things you do not accept my correction and
               you insist on walking in opposition to me, then I myself will strike
               you seven times for your sins. I will bring an avenging sword
               upon you for breaking the covenant. You will be given into the
               hand of an enemy.
               3. And I will unsheathe a sword after you and your land will be
               made desolate, and your riches will be devastated.


       Glynn also purports to request injunctive relief, and describes the following irreparable

injury he seeks to prevent:

               Down to this very hour we continue to hunger and thirst and to be
               poorly clothed and to be beaten and to be homeless and to toil,
               working with our own hands. When insulted, we bless; when
               persecuted, we patiently endure; when slandered, we answer
               mildly. We have become as the garbage of the world, the
               offscourging of all things until now.




                                                   2
           Case 2:20-cv-01393-WB Document 4 Filed 04/27/20 Page 3 of 5




        Glynn does not provide any other information as to the factual basis of the instant action,

the legal basis of the claim asserted, or the relief sought.

II.     STANDARD OF REVIEW

        Glynn will be granted leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which mandates his Complaint be dismissed if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires determining

whether the Complaint contains “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory allegations do not suffice. Id. As Glynn is proceeding pro se, his

allegations must be construed liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

        When allowing a plaintiff to proceed in forma pauperis, the Court must review the

pleadings and dismiss the matter if it determines, inter alia, that the action fails to set forth a

proper basis for this Court’s subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ.

P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”); Grp. Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d

116, 122 n.6 (3d Cir. 2016) (explaining that “an objection to subject matter jurisdiction may be

raised at any time [and] a court may raise jurisdictional issues sua sponte”). A plaintiff

commencing an action in federal court bears the burden of establishing federal jurisdiction. See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The burden of




                                                   3
             Case 2:20-cv-01393-WB Document 4 Filed 04/27/20 Page 4 of 5




establishing federal jurisdiction rests with the party asserting its existence.” (citing

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).

         Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain “a short a plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if “the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

Rule 8 “requires that pleadings provide enough information to put a defendant on sufficient

notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue.” Fabian v. St. Mary’s Med. Ctr., 2017 WL 3494219, at *3 (E.D. Pa. Aug.

11, 2017) (quotations omitted).

III.     DISCUSSION

         Glynn’s Complaint offers no hint as to what the issues may be in this case and the Court

declines to speculate. In the absence of any facts establishing this Court’s jurisdiction,2 putting

the named Defendants on notice as to the nature of the claims against them, or “ensur[ing] that

the Court is sufficiently informed to determine the issue,” the Complaint must be dismissed

pursuant to § 1915(e)(2)(B)(ii) for failure to state a claim. Because it cannot be stated with




2
  Notwithstanding Glynn’s reference to the First and Fourteenth Amendments and statutes prohibiting discrimination
in housing, the Court can discern no facts that would implicate either, and therefore, sees no basis for the
applicability of federal questions jurisdiction. As to diversity jurisdiction, Glynn alleges that he is a citizen of the
Kingdom of God, and that the Defendants are citizens of Pennsylvania and New York. As to the amount in
controversy, Glynn states as follows:

                  You must without fail give [10%] of everything your seed produces in the field
                  year by year. You may then convert it into money, and with your money in
                  hand, travel to the place the Jehovah your God will choose
                  I was given as a permanent allowance.

These allegations do not permit the exercise of diversity jurisdiction.

                                                           4
             Case 2:20-cv-01393-WB Document 4 Filed 04/27/20 Page 5 of 5




certainty that Glynn cannot state a viable claim, he will be granted leave to file an amended

complaint.

IV.    CONCLUSION

       For the foregoing reasons, Glynn’s motion for leave to proceed in forma pauperis will be

granted and his Complaint will be dismissed without prejudice pursuant to 28 U.S.C. §

1915(e)(2(B)(ii) for failure to comply with Rule 8 and failure to state a claim. Glynn will be

permitted to file an amended complaint to attempt to cure the defects noted above. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.




April 27, 2020                                       BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE




                                                5
